     Case 3:17-cv-01112-JLS-NLS Document 115 Filed 07/08/19 PageID.4913 Page 1 of 6



 1     J. MARK WAXMAN (SBN 58579)                  ROBERT L. TEEL (SBN 127081)
          mwaxman@foley.com                          lawoffice@rlteel.com
 2
       NICHOLAS J. FOX (SBN 279577)                LAW OFFICE OF ROBERT L. TEEL
 3        nfox@foley.com                           1425 Broadway, Mail Code: 20-6690
       FOLEY & LARDNER LLP                         Seattle, Washington 98122
 4     3579 VALLEY CENTRE DRIVE, SUITE 300         T: 866. 833.5529 // F:855.609.6911
       SAN DIEGO, CA 92130
 5     T: 858.847.6700 // F: 858.792.6773
 6
       EILEEN R. RIDLEY (SBN 151735)               GEOFFREY M. RAUX (pro hac vice)
 7       eridley@foley.com                           graux@foley.com
       ALAN R. OUELLETTE (SBN 272745)              FOLEY & LARDNER LLP
 8       aouellette@foley.com                      111 Huntington Ave.
       FOLEY & LARDNER LLP                         Boston, MA 02199-7610
 9     555 California Street, Suite 1700           T: 617.342.4000 // F: 617.342.4001
10     San Francisco, CA 94104-1520
       T: 415.434.4484 // F: 415.434.4507
11
   Attorneys for Plaintiffs SYLVESTER OWINO,
12 JONATHAN GOMEZ, and the Proposed Class(es)

13                          UNITED STATES DISTRICT COURT
14                       SOUTHERN DISTRICT OF CALIFORNIA
15 SYLVESTER OWINO and JONATHAN                )   Case No. 3:17-CV-01112-JLS-NLS
   GOMEZ, on behalf of themselves and all      )
16 others similarly situated,                  )   CLASS ACTION
                              Plaintiffs,      )
17                                             )   NOTICE REGARDING PUBLICLY
                vs.                            )   FILED DOCUMENTS IN SUPPORT
18                                             )   OF PLAINTIFFS’ MOTION FOR
      CORECIVIC, INC.,                         )   PARTIAL SUMMARY JUDGMENT
19                                             )   [PER COURT ORDER DKT. NO. 107]
                                   Defendant. )
20                                             )
                                               )
21    CORECIVIC, INC.,                         )
                            Counter-Claimant, ))   Date: October 10, 2019
22                                                 Time: 1:30 p.m.
                                               )   Place: Courtroom 4D
23                                             )
                   vs.                         )
24                                             )
      SYLVESTER OWINO and JONATHAN )               Judge: Hon. Janis L. Sammartino
25    GOMEZ, on behalf of themselves and all )     Magistrate: Hon. Nita L. Stormes
      others similarly situated,               )
26
                          Counter-Defendants. ))
27                                             )
28


                                                            Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 115 Filed 07/08/19 PageID.4914 Page 2 of 6



 1          Per Court Order (D.I. 107), the following documents are being publicly filed by
 2    Plaintiffs relating to their previously filed Motion For Partial Summary Judgment:
 3          A.    MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR
 4                PARTIAL SUMMARY JUDGMENT
 5          Based on the meet and confer between Parties, the public version of this document
 6    is attached hereto as Exhibit A. There are no redactions in the document.
 7          B.    SEPARATE STATEMENT IN SUPPORT OF PLAINTIFFS’ MOTION
 8                FOR PARTIAL SUMMARY JUDGMENT
 9          Based on the meet and confer between Parties, the public version of this document
10    is attached hereto as Exhibit B. There are no redactions in the document.
11          C.    EXHIBITS TO DECLARATION OF EILEEN R. RIDLEY IN
12                SUPPORT OF PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
13                JUDGMENT
14          1.    Attached hereto as Exhibit 12 is a true and correct copy of a pay report for
15    detainee workers generated from CoreCivic’s “Offender Management System.” The
16 document was produced during this litigation by CoreCivic at CCOG00009325. The

17 public, redacted version of this document as agreed to by the Parties pursuant to this Court’s

18 order (D.I. 107) is attached hereto, which redacts detainee names, A-numbers, other

19 identifying numbers, or other personal identifying information. The sealed, unredacted

20 document was filed on June 5, 2019 under the Proposed Sealed Documents (Dkt. No. 99).

21          2.    Attached hereto as Exhibit 13 is a true and correct of a pay report for detainee
22    workers generated from CoreCivic’s “Offender Management System.” The document was
23    produced during this litigation by CoreCivic at CCOG00009314. The public, redacted
24    version of this document as agreed to by the Parties pursuant to this Court’s order (D.I.
25    107) is attached hereto, which redacts detainee names, A-numbers, other identifying
26    numbers, or other personal identifying information. The sealed, unredacted document was
27    filed on June 5, 2019 under the Proposed Sealed Documents (Dkt. No. 99).
28


                                               -1-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 115 Filed 07/08/19 PageID.4915 Page 3 of 6



 1          3.    Attached hereto as Exhibit 14 is a true and correct of a pay report for detainee
 2    workers generated from CoreCivic’s “Offender Management System.” The document was
 3    produced during this litigation by CoreCivic at CCOG00025034. The public, redacted
 4    version of this document as agreed to by the Parties pursuant to this Court’s order (D.I.
 5    107) is attached hereto, which redacts detainee names, A-numbers, other identifying
 6    numbers, or other personal identifying information. The sealed, unredacted document was
 7    filed on June 5, 2019 under the Proposed Sealed Documents (Dkt. No. 99).
 8          4.    Attached hereto as Exhibit 15 is a true and correct of a pay report for detainee
 9    workers generated from CoreCivic’s “Offender Management System.” The document was
10    produced during this litigation by CoreCivic at CCOG00009327. The public, redacted
11    version of this document as agreed to by the Parties pursuant to this Court’s order (D.I.
12    107) is attached hereto which redacts detainee names, A-numbers, other identifying
13    numbers, or other personal identifying information. The sealed, unredacted document was
14    filed on June 5, 2019 under the Proposed Sealed Documents (Dkt. No. 99).
15          5.    Attached hereto as Exhibit 16 is a true and correct of a pay report for detainee
16    workers generated from CoreCivic’s “Offender Management System.” The document was
17    produced during this litigation by CoreCivic at CCOG00025043. The public, redacted
18    version of this document as agreed to by the Parties pursuant to this Court’s order (D.I.
19    107) is attached hereto, which redacts detainee names, A-numbers, other identifying
20    numbers, or other personal identifying information. The sealed, unredacted document was
21    filed on June 5, 2019 under the Proposed Sealed Documents (Dkt. No. 99).
22          6.    Attached hereto as Exhibit 17 is a true and correct of a pay report for detainee
23    workers generated from CoreCivic’s “Offender Management System.” The document was
24    produced during this litigation by CoreCivic at CCOG00025044. The public, redacted
25    version of this document as agreed to by the Parties pursuant to this Court’s order (D.I.
26    107) is attached hereto, which redacts detainee names, A-numbers, other identifying
27    numbers, or other personal identifying information. The sealed, unredacted document was
28    filed on June 5, 2019 under the Proposed Sealed Documents (Dkt. No. 99).


                                               -2-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 115 Filed 07/08/19 PageID.4916 Page 4 of 6



 1          7.     Attached hereto as Exhibit 18 is a true and correct of a pay report for detainee
 2    workers generated from CoreCivic’s “Offender Management System.” The document was
 3    produced during this litigation by CoreCivic at CCOG00025044. The public, redacted
 4    version of this document as agreed to by the Parties pursuant to this Court’s order (D.I.
 5    107) is attached hereto, which redacts detainee names, A-numbers, other identifying
 6    numbers, or other personal identifying information. The sealed, unredacted document was
 7    filed on June 5, 2019 under the Proposed Sealed Documents (Dkt. No. 99).
 8          8.     Attached hereto as Exhibit 38 is a true and correct copy of the Contract
 9    between the San Diego Correctional Facility and the Office of the Federal Detention
10    Trustee, dated July 2005. The document was produced during this litigation by CoreCivic
11    at CCOG00006354 – 435. The public, redacted version of this document as agreed to by
12    the Parties pursuant to this Court’s order (D.I. 107) is attached hereto, which redacts unit
13    pricing information that Defendant considers to be private, confidential, and/or proprietary.
14    The sealed, unredacted document was filed on June 5, 2019 under the Proposed Sealed
15    Documents (Dkt. No. 99).
16          9.     Attached hereto as Exhibit 39 is a true and correct copy of CCCF’s Contract
17    with the United States Department of Justice, dated September 2010. The document was
18    produced during this litigation by CoreCivic at CCOG00006439 – 59. The public, redacted
19    version of this document as agreed to by the Parties pursuant to this Court’s order (D.I.
20    107) is attached hereto, which redacts unit pricing information that Defendant considers to
21    be private, confidential, and/or proprietary. The sealed, unredacted document was filed on
22    June 5, 2019 under the Proposed Sealed Documents (Dkt. No. 99).
23          10.    Attached hereto as Exhibit 41 is a true and correct copy of excerpts from
24    Plaintiff Sylvester Owino’s detainee files. The document was produced during this
25    litigation by CoreCivic at CCOG00025333 – 532. The public, redacted version of this
26    document is attached hereto. The sealed, unredacted document was filed on June 5, 2019
27    under the Proposed Sealed Documents (Dkt. No. 99).
28


                                                -3-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 115 Filed 07/08/19 PageID.4917 Page 5 of 6



 1          11.   Attached hereto as Exhibit 42 is a true and correct copy of excerpts from
 2    Plaintiff Jonathan Gomez’s detainee files. The document was produced during this
 3    litigation by CoreCivic at CCOG00025257 – 332. The public, redacted version of this
 4    document is attached hereto. The sealed, unredacted document was filed on June 5, 2019
 5    under the Proposed Sealed Documents (Dkt. No. 99).
 6
      DATED: July 8, 2019                   FOLEY & LARDNER LLP
 7                                          J. Mark Waxman
 8                                          Eileen R. Ridley
                                            Geoffrey M. Raux
 9                                          Nicholas J. Fox
                                            Alan R. Ouellette
10

11

12                                          /s/ Nicholas J. Fox
                                            Nicholas J. Fox
13                                          Attorneys for Plaintiffs SYLVESTER OWINO,
                                            JONATHAN GOMEZ, and the Proposed
14                                          Class(es)
15
                                            LAW OFFICE OF ROBERT L. TEEL
16                                          Robert L. Teel
                                              lawoffice@rlteel.com
17                                          1425 Broadway, Mail Code: 20-6690
                                            Seattle, Washington 98122
18
                                            Telephone: (866) 833-5529
19                                          Facsimile: (855) 609-6911
20                                          Attorneys for Plaintiffs SYLVESTER OWINO,
                                            JONATHAN GOMEZ, and the Proposed
21                                          Class(es)
22

23

24

25

26

27

28


                                             -4-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 115 Filed 07/08/19 PageID.4918 Page 6 of 6



 1                              CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and
 3 foregoing document has been served on July 8, 2019, to all counsel of record who are

 4 deemed to have consented to electronic service via the Court’s CM/ECF system per Civil

 5 Local Rule 5.4.

 6

 7                                         /s/ Nicholas J. Fox
 8                                         Nicholas J. Fox

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            -5-           Case No. 17-CV-01112-JLS-NLS
